Title: From George Washington to Thomas Waggener, 29 July 1757
From: Washington, George
To: Waggener, Thomas



[Fort Loudoun, 29 July 1757]
By George Washington Esquire; Colonel of the Virginia Regiment, &c.To Captn Thomas Waggener.Sir,

You are Ordered forthwith to march from hence to the South-branch with your own men, and such of Capt. McKenzie’s as are at this place. The latter you are to deliver to him so soon as you arrive at this Garrison (with the orders and Instructions herewith given you for him.) And, immediately after he has taken a size and necessary roll of his company, you

are to demand 25 men and an Officer, (if he can possibly spare one) to reinforce your command; and with them proceed to the post assigned you (namely, Butter-milk-fort) and there use your utmost endeavours to protect the numerous body of Inhabitants in all those parts.
I am sensible, there is a necessity of throwing a few soldiers into some of the country-forts, in order to detain the Inhabitants in them; and I approve of your doing it; but at the same time recommend, that no more be appointed for this Service, than what are absolutely necessary to detain the inhabitants, & to resist any sudden attempts of the enemy to surprize the fort; reserving the principal part of them at the fort you reside at, to turn out and pursue the enemy, when you hear they are about it.
You are, as soon as you arrive at Captn McKenzie’s Garrison, to dispatch a messenger to Captn Woodward, that he may hold himself in readiness to march immediately upon your arrival; (and to take with him the company lately belonging to Captn Bronaugh, which is now joined to his own).
You are also to inform the Officer (Lt Weeden) commanding the company, lately Captn Cocke’s, now joined to Captn Lewis’s, that he is to march those men to Conogochieg immediately upon your arrival. And you are to see that not the least delay is made, after you do arrive in having this done.
As all the companies, agreeably to their present regulation, are now supplied with Kettles from the public stores; you are desired to collect all the old ones, pots, &c. that are among the troops upon the branch, and send them down to this place, under escort of Lt Weeden; giving him a strict charge to be careful of them: and you will deliver to Captn McKenzie, those which you have received at this place, for the use of his company.
You are, for farther direction, referred to the General Instructions herewith delivered to you. Given under my hand at Ft Loudoun, this 29th day of July, 1757.

G:W.

